Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “…two symmetrical protrusions which are a first protrusions (25) and a second protrusion (26)…”  Examiner believes the claim should read “…two symmetrical protrusions which are a first protrusion (25) and a second protrusion (26)…”
Claim 1 recites “…and two second ends of the two first resilient elements (5) contact with two swing portions (35) of the two lamp holders (30) individually…”  Examiner believes the claim should read “…and two second ends of the two first resilient elements (5) contact with the two swing portions (35) of the two lamp holders (30)…”
Claim 3 recites “…A laser alignment system of claim 2…”  Examiner believes the claim should read “…a laser alignment system of claim 2…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “...two first fixers (20) abutting against the two extensions (13), (14) and locked on the two symmetrical holding sections…”  The specification does not describe how the two first fixers are “locked” on the two symmetrical holding sections or any mechanism for locking the first fixers to the symmetrical holding sections.  Claim 1 further recites “…two second fixers (40) locked on the two first fixers (20)…”  The specification does not describe how the two second fixers are locked on the first fixers or any mechanism for locking the two second fixers to the first fixers.
Claim 3 recites “…two first fixers (20) abut against the two extensions (13), (14) individually and are locked on the base (10)…”  The specification does not describe how the two first fixers are “locked” on the two symmetrical holding sections or any mechanism for locking the first fixers to the symmetrical holding sections.
Claim 2 is being rejected as being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “…wherein two symmetrical holding sections are formed on two ends of the base respectively…”  It is unclear if the two symmetrical holding sections recited in claim 3 are the same symmetrical holding sections recited in claim 2 or if additional holding sections are required.
Additionally, claim 3 introduces multiple structural elements that are claimed in claims 1 and 2.  It is unclear if the duplication of claim language adds structure to the laser alignment system already claimed in claims 1 and 2.  For example, claim 3 recites “…and the two symmetrical holding sections (11)(12) have two extensions (13), (14) extend therefrom respectively…”, however, claim 1 includes the claim language “..two extensions (13), (14) extending from the two symmetrical holding sections (11), (12) respectively…”  The same can be said for the “two first fixers”, “second resilient”, “second adjustable screw”, etc…

Allowable Subject Matter
The prior art does not teach or disclose the subject matter of claims 1-3, however, the claims may or may not be considered allowable depending on Applicant’s ability to overcome the rejection under 35 U.S.C. 112(a).  The closest prior art is US 2011/0318122 to Montplaisir et al., which would be applied to the claims if the rejection under 35 U.S.C. 112(a) is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722